OPINION — AG **** RECORDING OF STATEMENTS CONCERNING REAL ESTATE IN COUNTY SITUATED **** FINANCING STATEMENTS, CONTINUATION STATEMENTS, TERMINATION STATEMENTS OR ASSIGNMENTS OR RELEASES OF FINANCING STATEMENTS CONTAINING ADEQUATE LEGAL DESCRIPTIONS OF REAL ESTATE SHOULD BE ACCEPTED FOR RECORDING AND INDEXING IN THE TRACT INDEXES OF THE COUNTY WHEREIN THE REAL ESTATE IS SITUATED EVEN THOUGH SUCH INSTRUMENTS MAY NOT BE ACKNOWLEDGED. CITE: 12A O.S. 1961 2702 [12A-2702], 16 O.S. 1961 26 [16-26], 12A O.S. 1961 1-102 [12A-1-102] (NORMAN CANNON)